IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

SHELTON VANOVER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-4503

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 5, 2016.

An appeal from an order of the Circuit Court for Leon County.
Frank E. Sheffield, Judge.

Shelton Vanover, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, BENTON, and BILBREY, JJ., CONCUR.